Name: Council Regulation (EEC) No 2102/77 of 20 September 1977 introducing a Community export declaration form
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 9 . 77 Official Journal of the European Communities No L 246/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2102/77 of 20 September 1977 introducing a Community export declaration form THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas it is important that the Regulation enters into force as soon as possible ; whereas, however, customs authorities and export undertakings still have large stocks of export declaration forms aligned on Community transit declaration forms at present in use ; whereas the simultaneous use of Community and national declarations should be allowed for a transi ­ tional period in certain Member States ; whereas, more ­ over, such use is inoperable in other Member States, since the Community transit declarations and the national export declarations used at present are not aligned on one another ; whereas these States should be allowed not to introduce the use of the Commu ­ nity declaration until the necessary adaptation opera ­ tions have been completed ; Whereas the Treaty has not provided the necessary powers for the introduction of a Community export declaration form ; whereas it is therefore necessary to base this Regulation on Article 235, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the propoal from the Commission, Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas a Community export declaration form should be introduced in the Community in order to facilitate the accomplishment by its users of the residual formalities in intra-Community trade ; Whereas, with a view to standardizing documents used in international trade, this Community export declara ­ tion form should be aligned on the model form drawn up under the auspices of the Economic Commission for Europe of the United Nations ; Whereas the introduction of a Community export declaration form should lead to harmonization of the particulars to be entered thereon ; Whereas it is appropriate for the sake of simplification and efficiency to provide boxes for all potential data requirements ; Whereas the form should provide boxes for national use ; Whereas the concurrent standardization of Commu ­ nity transit declaration documents will make it possible to produce the export declaration and the Community transit declaration simultaneously, regard ­ less of the reproduction system used ; HAS ADOPTED THIS REGULATION : Article 1 1 . Without prejudice to rules laid down or to be laid down regarding export procedures and to special rules applicable under specific Community legislation, this Regulation shall apply to goods covered by a written export declaration when traded between Member States or destined for exportation from the Community. 2 . For the purpose of this Regulation 'export ' and 'exportation ' shall mean both the dispatch of goods from one Member State to another and the exporta ­ tion , whether definitive or temporary, or re-exporta ­ tion of goods outside the territory of the Community. (') OJ No C 118 , 16 . 5 . 1977, p . 30 . (2 ) OJ No C 114, 11 . 5 . 1977, p. 34. No L 246/2 Official Journal of the European Communities 27. 9. 77 Article 2 (c) the use, under simplified export procedures, of special export declaration forms such as forms containing the data of the export declaration in general , periodic or recapitulative form ; (d) the use of automatic data-processing systems. 2. Belgium, Luxembourg and the Netherlands may abstain from applying this Regulation in regard to internal Benelux trade. 1 . The written export declaration referred to in Article 1 shall be made out on a form EX corres ­ ponding to the specimen in Annex I accompanied, where appropriate, by one or more forms EXc corres ­ ponding to the specimen in Annex II . 2 . Each Member State may also allow users to employ, instead of the forms referred to in paragraph 1 , forms EX and EXc corresponding, respectively, to the specimens in Annexes III and IV. Article 6 Article 3 The specimens in Annexes I to IV and the conditions fixed in Annex V may be adapted, in accordance with the procedure laid down in Article 57 of Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit (2), to requirements arising from the particular nature of certain goods or to tech ­ nical requirements such as those arising from auto ­ matic data-processing systems. 1 . Each Member State shall determine the number of copies of which forms EX and EXc shall be composed, the colour and weight of paper to be used, and the description and number of each copy. Each Member State may also adapt the specimens in Annexes I to IV in accordance with the provisions of Annex V, section B. 2. The technical provisions governing forms EX and EXc under Annex V, section A must be observed. Article 7 Each Member State shall inform the Commission of the measures which it takes in implementation of this Regulation . Article 4 Article 8Each Member State shall prescribe the particulars to be inserted in the appropriate boxes for purposes of national measures regarding trade . Article 5 1 . This Regulation shall enter into force on 1 January 1978 . 2 . By way of derogation from paragraph 1 , Denmark, Ireland and the United Kingdom shall have the right to defer the introduction of forms EX and EXc corresponding to Annexes I, II , III and IV until 1 January 1979 at the latest. Member States other than those mentioned above may allow national export or re-export forms in force before 1 January 1978 to be used until 31 December 1978 . 1 . Nothing in this Regulation shall affect : (a) the operation of Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States (') ; (b) the use of special export declaration forms appli ­ cable by virtue of international agreements ; This Regulation shall be binding in its entirety ' and directly applicable in all Member States. « Done at Brussels , 20 September 1977. For the Council The President H. SIMONET (') OJ No L 183, 14 . 7 . 1975, p . 3 . (2 ) OJ No L 38 , 9 . 2. 1977, p. 1 . EX ANNEX 1 Number of forms EXc attached Exporter Ã  REGISTRATION OF DECLARATION 1 I I I I I I ( For national . use ) . I I I I I I 1 Consignee * I I I I I J O &lt; OC J &gt;  a. o ( For national use ) Country of consignment * Code * o IJU Ã ± o &lt;c CJ Country of origin * Code * Country of destination Code * cc o Ã  ­ Ã § LU h" W Ã µ co (For national use : other transport details ) Previous customs procedure * J Identity of means of transport * I I _l (For national use : details on the nature of the transaction and the delivery terms) Marks , numbers , number and kind of packages ; description of goods I Statistical number I I Gross weight * 1 I I . ( For national use ) I I (For national use ) I Net weight I I I Statistical value I I _ Marks , numbers , number and kind of packages ; description of goods I Statistical number I I Gross weight * 2 I I , ( For national use ) I I I (For national use ) I Net weight I I I Statistical value I . I ( For national use) I I ( For national use ) IMPORTER'S DECLARATION I I I I I I I I I I I I I I I class="page"> EXc A N\I:\ // Serial number of form (For national use ) Ã  REGISTRATION OF DECLARATION EX "I I I I I ( For i , national | j use ) i , I I L I I 1 STATISTICAL COPY Marks , numbers , number and kind of packages ; description of goods ! Statistical number I Gross weight * I Z o &lt;E DC 3 1 I I I I I I I ( For national use ) CD LU O ( For national use ) ' Net weight I I ' Statistical value I i I  oc o Q. X Ã ¹Ã Ã ¹ Marks , numbers , number and kind of packages ; description of goods ¡ Statistical number I Gross weight " 2 I I I I I I ( For national use ) ( For national use ) I Net weight I I I Statistical value I I Marks , numbers , number and kind of packages ; description of goods ¡ Statistical number I Gross weight ' 3 I I I I I I ( For national use ) ( For national use ) J Net weight I ' Statistical value I I Marks , numbers , number and kind of packages ; description of goods I Statistical number I I Gross weight * 4 I I I I I I ( For national use ) ( For national use ) j Net weight I ' Statistical value I I Marks , numbers , number and kind of packages ; description of goods I Statistical number I Gross weight * 5 I I I I I I ( For national use ) ( For national use) ' Net weight I I ' Statistical value I I ( For national use ) At * (Place ) (Date) ^ Signature ) ' class="page"> EX ANNEX III REGISTRATION OF DECLARATION 'Exporter rNumber of forms EXc attached ( For national use) Consignee * Country of consignment * Code * 3 O (For national use) Country of origin * Code * Country of destination Code * &gt;  a. a o i -e STATISTICAL H c/5 Previous customs procedure " DC O X ( For national use : other transport details) Identity of means of transport * ( For national use : details on the nature of the transaction and the delivery terms) Marks , numbers , number and kind of packages ; description of goods Statistical number Gross weight * ( For national use) (For national use) Net weight 1 Statistical value (For national use ) (For national use) [ EXPORTER'S DECLARATION class="page"> EXc ANNEX IV REGISTRATION OF DECLARATION EXSerial number of form (For national use) (For national use ) 1 STATISTICAL COPY Marks , numbers , number and kind of packages ; description of goods Statistical number Gross weight * EX PO RT DE CL AR AT IO N 1 ( For national use) Net weight ' Statistical value (For national use) Marks , numbers , number and kind of packages ; description of goods Statistical number Gross weight * 2 (For national use 1 Net weight 1 Statistical value (For national use ) Marks , numbers , number and kind of packages ; description of goods Statistical number Gross weight * (For national use)r £ 1 Net weight ' Statistical value (For national use) At .... (Place) (Date) (Signature ) ' class="page"> 27. 9 . 77 Official Journal of the European Communities No L 246/ 11 ANNEX V Technical provisions governing forms EX and EXc and adaptations which the Member States may make to these forms A. Technical conditions 1 . Paper The paper used shall be dressed for writing purposes . 2 . Size The size shall be 210 x 297 mm, a tolerance in the length and width of + 8 mm being allowed . 3 . Layout The layout of the form shall be based on 4-24 mm ('/6 inch) line-spacing and 2-54 mm ( Vio inch) character-spacing. B. Adaptation by the Member States 1 . Each Member State may add a national symbol to the symbols EX and EXc. 2 . Each Member State may dispense with boxes marked with an asterisk or lay down that such boxes need not be completed. The space left by boxes which have been thus dispensed with may not be used for other purposes. 3 . The 'exporter' box may be divided in two so that the upper part shall contain the data concerning the exporter and the lower part shall , where appropriate , contain the data concerning the declarant. 4 . Each Member State may move in either direction any of the dotted lines at the edge of certain boxes , in order to adapt those boxes to meet its needs . However, the horizontal dotted lines of the 'previous customs procedure' and 'identity of means of transport' boxes may not be moved upwards . 5 . Each Member State shall determine the wording for the 'exporter's declaration ' box. 6 . Any box adapted by Member States must respect the line-spacing and character-spacing laid down in A 3 .